SUMMARY ORDER

Petitioner Leonora Gjoni, through counsel, petitions for review of the BIA decision dated February 26, 2004, denying her motion for reconsideration of her final order of removal. We assume the parties’ familiarity with the underlying facts and procedural history.
We review the BIA’s denial of a motion for reconsideration for abuse of discretion. Zhong Guang Sun v. United States Department of Justice, 421 F.3d 105, 107 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies ..., is devoid of any reasoning, or contains only summary or conclusory statements ...; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. United States Department of Justice, 265 F.3d 83, 93 (2d Cir.2001). In reviewing the denial of a motion to reconsider, this Court is precluded from passing on the merits of the underlying claim for relief; our review is confined to the merits *421of the denial of reconsideration. Id. at 89-90.
A motion to reconsider must specify errors of fact or law in the prior decision and be supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1). Gjoni’s motion to reconsider merely restated the same arguments that she initially raised on appeal to the BIA, which the BIA had already addressed in detail and rejected. Her motion did not show any error of fact or law in the BIA’s prior decision, and thus the BIA did not abuse its discretion when it denied the motion.
We have considered all of petitioner’s contentions in support of this petition for review and have found them to be without merit. The petition for review is denied.